DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, in the reply filed on 11/9/22 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden because Groups I and II are related to processes.  This is not found persuasive because the Groups require distinct search strategy encompassing different search terms. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Claims 1-5 read on the elected group and are under consideration. 

Claim Objections
Claims 3 and 5 are objected to because of the following informalities: grammatical error. “…claim 1 and further comprising…” should be amended to “…claim 1, further comprising…”
Claim 4 is objected to because of the following informalities: “a” should be inserted before “G-protein”. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Nun (US Patent: 5,858,965). 
Ben-Nun teach PTx is a 105-kDa hexameric protein released from Bordetella Pertussis, composed that can be divided into two distinct functional units, an enzymatically active toxic-A subunit and a pentameric B subunit. The B-subunit is responsible for binding of the toxin to the surface of eukaryotic cells (col. 1, lines 23-33). The development of EAE, as well as other autoimmune diseases in experimental animals, can be facilitated by injection of PTx concomitantly with inoculation of the autoantigen (col. 1, lines 40-44). Importantly, Ben-Nun teaches that PTx was able not only to enhance the development of EAE in mice, but can also protect against disease depending on the time and route of injection (col. 1, lines 59-65). 
With respect to the limitation “in a subject having or suspected of having MS, the method comprising the steps of administering a therapeutically effective dosage of a composition comprising pertussis toxin comprising subunits A and B to the subject”, the invention of Ben-Nun encompasses a method for the treatment of a patient afflicted with an autoimmune disease, wherein the autoimmune disease is MS, comprising administering to a patient an effective amount of the B-oligomer of PTx or an individual subunit S2, S3, S4 or S5 thereof or combination of said subunits (col 2, lines 46-51 and claims 1-6). Ben-Nun teaches treatment of humans (col 2, lines 30, 35, 45). Figures 8-9 show administration of full length PTx and administration of the B-oligomer of PTx resulted in blocking of development of motor symptoms of EAE (mean clinical score of 0 for treatment group).Ben-Nun teaches encephatogenic challenge followed by PTx administration at Day 0 and Day 2, following EAE. The PTx was administered to evaluate its effect on disease (col. 5, lines 5-13).
Ben-Nun does not teach an example of increasing angiogenesis in a subject having or suspected of having MS (Ben-Nun uses an animal model of MS, EAE), however the teachings of Ben-Nun are suggestive of the limitation. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer a therapeutically effective amount of Ptx for the treatment and amelioration of MS resulting in reduced increased angiogenesis because Ben-Nun teaches that administration of Ptx at a therapeutically effective dose resulted in amelioration of the effects of MS in an animal model of the disease (EAE). There is a reasonable expectation of success given that administration of PTx in the animal model of MS protected against disease. 
With respect to the limitation "a method of increasing angiogenesis” (claim 1), “inhibiting migration of T-cell into neurologically damaged tissue via administration of the composition” (claim 3) and “increasing permeability of the blood-brain  barrier via administration of the composition” (claim 5), the PTx of the Ben-Nun reference would inherently have all of the activities and properties of the claimed PTx. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Ben-Nun teaches administering the same composition (whole PTx) to the same patient population (subject suspected of having MS); therefore, the limitation of claims 1, 3 and  would inherently occur.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art is fairly suggestive of the claimed invention.


Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Nun and Bukrinsky et al. (US 2002/0172687 A1). 
The teachings of Ben-Nun are presented in detail above. 
Ben-Nun does not teach wherein the composition is administered icv or ip. However, the teachings of Bukrinsky et al. cure this deficiency.
Bukrinsky et al. teach a method for anti-viral therapy and for decreasing infectivity of viruses that use the chemokine CCR5 receptor as a co-receptor by treatment with the PTx B oligomer (Abstract). Bukrinsky et al. also teach and claim treatment of CCR5 receptor-related physiological or pathological condition is selected from the group consisting of multiple sclerosis (para. [0012, 0036, 0094] and claim 25). In particular, Bukrinsky et al. teach administration of the PTx B oligomer by intravenous injection or infusion, intraperitoneal injection, subcutaneous injection or intramuscular injection (para. [0041]). 
It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to deliver the PTx intraperitoneal, meeting the limitations of claim 2, because Bukrinsky et al. teach the delivery route for treatment of MS. A person of ordinary skill in the art would be motivated to optimize the delivery route of the PTx to a person with MS and would look to Bukrinsky et al. that teach the PTx for treatment of MS can be delivered successfully intraperitoneal (i.p.). A reasonable expectation of success is expected given that i.p. delivery of drugs is well-known in the art and Bukrinsky et al. teach that the same compound of PTx can be delivered i.p. successfully.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art is fairly suggestive of the claimed invention.

Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Nun in view of Yaldizli et al. (“Natalizumab in treatment of multiple sclerosis” Therapeutic Advances in Neurological Disorders (2009) 2(2) 115-128).
The teachings of Ben-Nun are presented above in detail. 
Ben-Nun does not teach the PTx is administered in conjunction with an adhesion-blocking agent. However, the teachings of Yaldizli et al. cure this deficiency. 
Yaldizli et al. teach administration of Natalizumab reduced the rate of clinical relapse at one year by 68% and the risk of sustained progression of disability by 42-54% over 2 years (Abstract). Natalizumab is an adhesion-blocking agent.  
It would have been obvious to a person of ordinary skill in the art to administer the PTx in conjunction with the adhesion-blocking agent Natalizumab for the treatment of MS, resulting in increased angiogenesis. MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, Ben-Nun teaches PTx for treatment of MS and Yaldizli et al. teach Natalizumab for treatment of MS, therefore the prior art teaches the compositions useful for the same purpose. A reasonable expectation of success is expected given that each component (PTx and Natalizumab) are potential treatments of MS. 

Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yin et al.  (“Centrally Administered Pertussis Toxin inhibits Microglia migration to the spinal cord and prevents dissemination of disease in an EAE model”;PLoS ONE, August 2010, Volume 5 (8)). 
Yin et al. teach EAE is an animal model of MS (Abstract). Yin et al. teach that Ptx (whole) was administered icv at seven days post MOG immunization (induction of EAE) resulted in mitigation of clinical motor symptoms, minimal T-cell infiltration, and the marked absence of axonal loss and demyelination of the spinal cord (Abstract and Table 2). With respect to the limitation “increasing angiogenesis”, administering whole PTx to a subject having or suspected of having MS would inherently have all of the activities and properties of the composition of instant claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Yin et al. teach administering the same composition (whole PTx) to the same patient population (a subject having or suspected of having MS) in the same manner (icv) as instantly claimed. Therefore, angiogenesis would  necessarily be increased. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure administered to the same patient population in the same manner, the properties applicant discloses and/or claims are necessarily present. 
	Yin et al. does not teach the subject is a subject with MS; however, the teachings of Yin et al. are suggestive of the limitation because Yin et al. teach that EAE is a model of MS (human disease). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer a therapeutically effective amount of Ptx for the treatment and amelioration of MS resulting in increased angiogenesis because Yin et al. teach that administration of Ptx at a therapeutically effective dose resulted in amelioration of the effects of MS in an animal model of the disease (EAE). There is a reasonable expectation of success given that administration of PTx in the animal model of MS resulted in mitigation of clinical motor symptoms, minimal T-cell infiltration, and the marked absence of axonal loss and demyelination of the spinal cord. 
With respect to claim 2, Yin et al. teach administration of PTx icv (Abstract).
With respect to claims 3 and 5, Yin et al. teach that Ptx (whole) was administered icv at seven days post MOG immunization (induction of EAE) resulted in mitigation of clinical motor symptoms, minimal T-cell infiltration, and the marked absence of axonal loss and demyelination of the spinal cord (Abstract and Table 2). In addition, the PTx of the Yin reference would inherently have all of the activities and properties of the claimed PTx.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Yin et al. teach administering the same composition (whole PTx) to the same patient population (having or suspected of having MS) in the same manner (icv), therefore the composition would necessarily inhibit migration of T cell into the neurological tissue and result in increasing permeability of the blood-brain barrier. 

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yin et al.  (“Centrally Administered Pertussis Toxin inhibits Microglia migration to the spinal cord and prevents dissemination of disease in an EAE model”;PLoS ONE, August 2010, Volume 5 (8)) in view of Yaldizli et al. (“Natalizumab in treatment of multiple sclerosis” Therapeutic Advances in Neurological Disorders (2009) 2(2) 115-128).
The teachings of Yin et al. are presented above in detail. 
Yin et al. do not teach the PTx is administered in conjunction with an adhesion-blocking agent. However, the teachings of Yaldizli et al. cure this deficiency. 
Yaldizli et al. teach administration of Natalizumab reduced the rate of clinical relapse at one year by 68% and the risk of sustained progression of disability by 42-54% over 2 years (Abstract). Natalizumab is an adhesion-blocking agent.  
	It would have been obvious to a person of ordinary skill in the art to administer the PTx in conjunction with the adhesion-blocking agent Natalizumab for the treatment of MS, resulting in increased angiogenesis in a subject having MS. MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, Yin et al. teach PTx for treatment of MS and Yaldizli et al. teach Natalizumab for treatment of MS, therefore the prior art teaches the compositions useful for the same purpose. A reasonable expectation of success is expected given that each component (PTx and Natalizumab) are potential treatments of MS.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,801,921. Although the claims at issue are not identical, they are not patentably distinct from each other because USPN 9,801,921 also claims a method of treating and/or ameliorating the effects of MS in a subject with MS comprising a composition comprising PTx comprising subunits A and B (claims 1-2), wherein administering the composition results in increased angiogenesis (claim 6). USPN 9,801,921  also claims the composition is administered icv or ip (claim 3), wherein the method includes minimizing T cell infiltration and/or preventing demyelination of the spinal cord (claim 4). Claims 8-13 claim the therapeutically effective dose.
Therefore, the claims of USPN 9,801,921 anticipate the limitations of the instant claims. 

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,596,233. Although the claims at issue are not identical, they are not patentably distinct from each other because USPN 10,596,233 claims a method of reducing migration of microglia into a neurologically damaged tissue in a human subject spinal cord, the method comprising providing a composition comprising PTx comprising subunits A and B, wherein the human subject has MS (claim 1),  wherein the composition is administered icv or ip (claim 2), wherein the method include administering a G-protein, chemokine and/or adhesion blocker (claim 4), wherein the effective dosage is at least 500 ng PTx, at least 1000 ng PTx, at least 2000 ng PTx, at least 3000 ng PTx, between 500-1000 ng/day PTx and 1000-2000 ng/day PTx (claims 6-11). With respect to the limitation “increasing VEGF expression”, USPN 10,596,233 claims administering the same composition (whole PTx) to the same patient population (a subject having MS) in the same manner (icv) as instantly claimed. Therefore, VEGF expression would necessarily be increased.
 Therefore, the claims of USPN 10,596,233 anticipate the limitations of the instant claims. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/Examiner, Art Unit 1654